Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hybrid electric vehicle. non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component of a hybrid vehicle or method for a hybrid electric vehicle, comprising: an internal combustion engine; an electric motor; a battery electrically coupled to the electric motor; a battery charger electrically coupled to the battery and mechanically coupled to the internal combustion engine; one or more sensors, wherein each sensor provides a respective sensor signal, wherein each sensor signal represents a respective current vehicle operating condition of the hybrid electric vehicle; and a computing component configured to: perform a first comparison of a state-of-charge of the battery to a charge threshold, perform a second comparison of at least one of the current vehicle operating conditions to respective nominal vehicle operating conditions, wherein none of the vehicle operating conditions describe a condition of the battery by reducing charging of the battery based on the first comparison and the second comparison, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with prevent excess heat generation by the hybrid electric vehicle by reducing charging of the battery based on the first comparison and the second comparison as required by Claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618